
	
		II
		109th CONGRESS
		2d Session
		S. 3683
		IN THE SENATE OF THE UNITED STATES
		
			July 18, 2006
			Mr. Sessions introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To preserve the Mt. Soledad Veterans Memorial in San
		  Diego, California, by providing for the immediate acquisition of the memorial
		  by the United States.
	
	
		1.FindingsCongress finds that—
			(1)the Mt. Soledad
			 Veterans Memorial (referred to in this Act as the Memorial) has
			 proudly stood overlooking San Diego, California, for more than 52 years as a
			 tribute to the members of the United States Armed Forces who sacrificed their
			 lives in defense of the United States;
			(2)the Memorial was
			 dedicated on April 18, 1954, as a lasting memorial to the dead of the
			 First and Second World Wars and the Korean conflict and now serves as a
			 memorial to American veterans of all wars, including the War on
			 Terrorism;
			(3)the United States
			 has a long history and tradition of memorializing members of the Armed Forces
			 who die in battle with a cross or other religious emblem of faith, and a
			 memorial cross is fully integrated as the centerpiece of the multifaceted
			 Memorial, which is replete with secular symbols;
			(4)the patriotic and
			 inspirational symbolism of the Memorial provides solace to the families and
			 comrades of the veterans it memorializes;
			(5)the Memorial has
			 been recognized by Congress as a National Veterans Memorial and is considered a
			 historically significant national memorial;
			(6)76 percent of the
			 voters of the city of San Diego supported donating the Memorial to the United
			 States, only to have a California superior court judge invalidate that
			 election;
			(7)the city of San
			 Diego has diligently pursued every possible legal recourse to preserve the
			 Memorial in its entirety for persons who have served in the Armed Forces and
			 who will serve and sacrifice in the future; and
			(8)Congressional
			 action is necessary to preserve the Memorial because the city of San Diego is
			 under a district court order to remove the Memorial from city property by
			 August 1, 2006.
			2.Acquisition of
			 Memorial
			(a)In
			 generalTo effectuate the purpose of section 116 of division J of
			 the Consolidated Appropriations Act, 2005 (16 U.S.C. 431 note; 118 Stat. 3346),
			 which designated the Memorial as a national memorial honoring veterans of the
			 United States Armed Forces to preserve a historically significant war memorial,
			 there is vested in the United States all right, title, and interest in and to,
			 and the right to immediate possession of, the Memorial, as described in
			 subsection (d).
			(b)Compensation
				(1)In
			 generalThe United States shall pay to each owner of property the
			 title to which is taken by the United States pursuant to this section
			 compensation in an amount equal to, as applicable—
					(A)the agreed
			 negotiated value of the property; or
					(B)the valuation of
			 the property according to an applicable judgment.
					(2)Source of
			 fundsA payment under paragraph (1) shall be made from the
			 permanent judgment appropriation established pursuant to section 1304 of title
			 31, United States Code.
				(3)Full faith and
			 creditThe full faith and credit of the United States is pledged
			 to the payment of any judgment entered against the United States with respect
			 to a taking of property pursuant to this section.
				(4)Failure to
			 negotiate settlementIf the applicable parties do not reach a
			 negotiated settlement with respect to a taking under this section by the date
			 that is 1 year after the date of enactment of this Act, the Secretary of
			 Defense may initiate a proceeding in a court of competent jurisdiction to
			 determine the amount of compensation to be paid by the United States with
			 respect to the taking.
				(c)MaintenanceOn
			 acquisition of the Memorial by the United States, the Secretary of Defense
			 shall—
				(1)manage the
			 property subject to the taking; and
				(2)offer to enter
			 into a memorandum of understanding with the Mt. Soledad Memorial Association
			 for the continued maintenance of the Memorial by the Association.
				(d)Legal
			 description
				(1)In
			 generalThe Memorial referred to in this section is the portion
			 of Pueblo Lot 1265 of the Pueblo Lands of San Diego, California, as depicted on
			 the map of San Diego County, California, numbered 36, prepared by James Pascoe,
			 dated 1879, and on file in the office of the County Recorder of San Diego
			 County, and more particularly described as the area bounded by the back of the
			 existing inner sidewalk on top of Mt. Soledad, being a circle with radius of 84
			 feet, the center of which is located as follows:
					(A)Beginning at the
			 southwesterly corner of Pueblo Lot 1265, S. 17 degrees, 14′33″ E. (record S. 17
			 degrees 14′09″ E.), 607.21 feet along the westerly line of that lot from its
			 intersection with the north line of La Jolla Scenic Drive South, designated as
			 parcel 2 in City Council Resolution No. 216644 (August 25, 1976).
					(B)Thence N. 39
			 degrees 59′24″ E., 1147.62 feet to the center of the circle.
					(2)SurveyThe
			 exact boundaries and legal description of the Memorial shall be determined by a
			 survey to be prepared by the Secretary of Defense.
				(3)Prohibition on
			 expansionOn acquisition of the Memorial by the United States,
			 the boundaries of the Memorial shall not be expanded.
				
